



COURT OF APPEAL FOR ONTARIO

CITATION: Lafontaine v. Grant, 2019 ONCA 552

DATE: 20190702

DOCKET: M50565

Brown J.A. (Motions
    Judge)

BETWEEN

Louis Lafontaine

Appellant (Moving Party)

and

Alanna Grant

Respondent (Responding Party)

Alex Battick, for the moving party

Robert Sheppard, for the responding party

Heard: June 27, 2019

REASONS FOR DECISION

[1]

The moving party, Louis LaFontaine, seeks an extension of time in which
    to file a motion for leave to appeal from the order of the Divisional Court
    dated April 11, 2019. That order dismissed his appeal from an April 18, 2018
    decision of the Landlord and Tenant Board (the Board), which ordered him to
    pay the respondent, Alanna Grant, $4,885.19.

[2]

The test applicable on a motion to extend the time to appeal is set out
    in
Reid v. College of Chiropractors of
    Ontario
, 2016 ONCA 779, at para. 14. The governing principle is
    whether the justice of the case requires that an extension be given. To that
    end, courts consider four factors, as applied to the circumstances of the case,
    together with the overall interests of justice.

[3]

In the present case, there is no dispute that Mr. LaFontaine formed the
    intention to seek leave to appeal within the prescribed period of time and has
    a reasonable explanation for his delay. Prejudice is not a factor. The factor
    in contention is the merits of Mr. LaFontaines motion for leave to appeal.

[4]

Mr. LaFontaine did not file a copy of the Boards order or reasons with
    his material. However, there is no dispute that the issue before the Board was
    whether the living accommodation that he was renting to Ms. Grant fell within
    the exemption set out in s. 5(i) of the
Residential Tenancies Act
,
    2006, S.O. 2006, c. 17 (the 
RTA
) in respect of 
living
    accommodation whose occupant or occupants are required to share a bathroom or
    kitchen facility with the owner, the owners spouse, child or parent or the
    spouses child or parent, and where the owner, spouse, child or parent lives in
    the building in which the living accommodation is located.

[5]

As described by the Divisional Court in its brief endorsement, 2019 ONSC
    2321, at paras. 1 and 2:

The Appellant is the landlord of 339 Van Kirk Drive in
    Brampton. The Respondent lived in a room at the property for a period of time.
    She brought an application under the
Residential Tenancies Act, 2006
for
    damages arising from what she alleged was an infestation of bed bugs. A hearing
    date was set before the Landlord and Tenant Board. The Appellant did not
    attend, but instead sent a letter to the Board in which he submitted, among
    other things, that the Board had no jurisdiction to consider the application
    because the property is exempt as a shared accommodation where temporary guests
    reside and occupy common areas and have only a separate bedroom. He indicated
    in his letter that the Board had previously determined that his property was
    exempt.

At the hearing, the Board questioned the Respondent on the
    issue of exemption. The Board determined that on the evidence before it, the
    Respondent was not required to share either the kitchen or the bathroom with
    the Applicant as required for the exemption in section 5(i) of the
Act
to
    apply. The Board found as fact that the Applicant had his own kitchen and
    bathroom in the basement. Having found that the exemption did not apply, the
    Board ruled in favour of the Respondent and ordered payment of $4,885.19.

[6]

The Divisional Court noted that s. 210 of the
RTA
restricts the
    right to appeal from the Board to questions of law. The Divisional Court
    dismissed Mr. LaFontaines appeal on the basis that it did not raise a question
    of law. Instead, that court stated that Mr. LaFontaine was challenging the
    findings of fact made by the Board: [H]e disagrees with the Boards finding
    that he has his own kitchen and bathroom in the basement, and he disagrees with
    the finding that the Respondent was not required to share any such facilities
    with him.

[7]

From the materials filed by Mr. LaFontaine on this motion, it is
    apparent that his quarrel with the Boards decision at most raises a question
    of mixed fact and law  namely, whether the particular configuration of his
    rental accommodation brought it within the exemption in s. 5(i) of the
RTA
.
    The limited right of appeal available under s. 210 of the
RTA
leads me
    to conclude that there is little merit to Mr. LaFontaines proposed appeal of
    the Divisional Courts order. In those circumstances, I do not see that the justice
    of the case requires granting Mr. LaFontaine an extension of time to file a
    motion for leave to appeal.

[8]

Mr. LaFontaines motion for an extension of time is dismissed.

[9]

The respondent is entitled to her costs
    of this motion fixed in the amount of $750, inclusive of disbursements and
    applicable taxes, payable within 15 days of this order.

David Brown J.A.


